Name: Commission Regulation (EEC) No 338/89 of 10 February 1989 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2 . 89 Official Journal of the European Communities No L 39/ 13 COMMISSION REGULATION (EEC) No 338/89 of 10 February 1989 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency Article 3 The deadline for the submission of tenders at the head ­ quarters of the Commission of the European Communi ­ ties shall be 3 p.m., local time, on 13 April 1989 . Article 4 The closing date referred to in Article 9 ( 1) of Regulation (EEC) No 3389/73 for removal of the tobacco by the successful tenderer shall be : (a) at the end of the fourth month following the date of publication of the result of the tendering procedure in the Official Journal of the European Communities, in respect of at least one-third of the lots ; (b) at the end of the sixth month following the said date for the remaining tobacco. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 2267/88 (2), and in particular Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 3389/73 (3), as last amended by Regulation (EEC) No 3263/85 (4), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the costs of storage, an invitation to tender should be opened for the sale of the tobacco in lots ; whereas this tobacco should be intended for export, without refund ; Whereas payment for all these lots is made before the tobacco is removed ; whereas it should be provided that, at the request of the successful tenderer, the security should be released progressively as the quantities of tobacco are exported ; Whereas the Management Committee for Tobacco has not delivered an opinion within the time limit set by its chairman, Article 5 1 . The security specified in Article 5 of Regulation (EEC) No 3389/73 must be lodged with and by the Azienda di Stato per gli interventi nel mercato agricolo, sezione specializzata per il tabacco (AIMA), via Duccio Galimberti 47, I-00136 Roma. HAS ADOPTED THIS REGULATION : Article 1 2. The Commission shall inform the relevant interven ­ tion agency forthwith of the result of the sale by tender. The agency shall immediately release the securities of tenderers whose tenders were inadmissible or who were unsuccessful . Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73, the securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled. 3. On application by the person concerned, the secur ­ ity shall be released by instalments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 (c) of the said Regulation has been furnished. Ten lots of baled raw tobacco from the 1985, 1986 and 1987 harvests, held by the Italian intervention agency, with a total weight of 12 389 423 kilograms divided by varieties as shown in the Annex hereto, shall be sold for export. Article 2 The sale shall take place in accordance with the tendering procedure provided for in Regulation (EEC) No 3389/73 . (') OJ No L 94, 28. 4. 1970, p. 1 . (2) OJ No L 199, 26. 7. 1988 , p. 18 . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (3) OJ No L 345, 15. 12. 1973, p. 47. (") OJ No L 311 , 22. 11 . 1985, p. 22. No L 39/ 14 Official Journal of the European Communities 11 . 2. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Lot No Variety Harvest Weight (kilograms) 1 Xanti YakÃ Perustitza Erzegovina Kentucky 1985 1986 1985 1986 1985 1986 1986 32 863 464 673 36 464 297 233 90 951 263 355 97 790 J 1 283 329 2 Bright Kentucky F. Havana 1986 1986 1986 817440 98 062 582 675 1 498 177 3 Burley 1 Badischer Burley Kentucky F. Havana 1986 1986 1986 1986 820 249 11 220 98 062 582 875 \ 1 512 406 4 Mavra F. Havana 1986 1986 563 104 670 162 I 1 233 266 5 F. Havana 1986 - 1 312 971 6 F. Havana 1986 455 599 7 Tsebelia 1986 798 628 8 Tsebelia 1986 1 228 683 9 Tsebelia 1987 1 618 576 10 Tsebelia 1987 1 447 788 Total 12 389 423